FILED
                            NOT FOR PUBLICATION                                JUN 17 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SALVADOR ACEVEDO-MIRANDA,                        No. 11-71655
AKA Salvador Acevedo,
                                                 BIA No. A013-609-549
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 7, 2013**
                               Pasadena, California

Before: TROTT, LUCERO*** and W. FLETCHER, Circuit Judges.

       Salvador Acevedo-Miranda petitions for review of an order of the Board of

Immigration Appeals affirming an Immigration Judge’s order of removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.
Acevedo-Miranda argues that he cannot be removed because he has established

derivative citizenship through his grandmother, a U.S. citizen born in the United

States, via his mother, a U.S. citizen born in Mexico. We deny the petition.

      During removal proceedings, “[i]f the petitioner claims to be a national of

the United States and the court of appeals finds from the pleadings and affidavits

that no genuine issue of material fact about the petitioner’s nationality is presented,

the court shall decide the nationality claim.” 8 U.S.C. § 1252(b)(5)(A). “The

burden of proof shall be upon the claimant . . . to establish the claimed citizenship

by a preponderance of the evidence.” 8 C.F.R. § 341.2(c).

      Acevedo-Miranda cannot meet this burden because he cannot show that his

mother transmitted citizenship to him. The citizenship rules applicable to

Acevedo-Miranda’s mother required her to be “physically present in the United

States or its outlying possessions for a period or periods totaling not less than ten

years, at least five of which were after attaining the age of fourteen years” to

transmit citizenship to Acevedo-Miranda at birth. 8 U.S.C. § 1401(a)(7) (1958).

Acevedo-Miranda’s mother turned fourteen on August 12, 1955. Acevedo-

Miranda was born on August 20, 1960 — five years and eight days later.

Consequently, if Acevedo-Miranda’s mother was absent from the United States for

more than eight days after she turned fourteen, she cannot transmit citizenship to


                                           2
him. In testimony before the Immigration Judge, Acevedo-Miranda’s mother

admitted she left the United States approximately three weeks before Acevedo-

Miranda was born. Thus, there are no genuine issues of material fact about

whether Acevedo-Miranda’s mother can transmit citizenship to him.

      Because Acevedo-Miranda’s mother cannot transmit citizenship to Acevedo-

Miranda, we need not consider whether his grandmother transmitted citizenship to

his mother.

      PETITION FOR REVIEW DENIED.




                                        3